Exhibit 10.107(a)

SMITH & WESSON BRANDS, INC.

EXECUTIVE SEVERANCE PAY PLAN

(Amended and Restated as of June 4, 2020)

Smith & Wesson Brands, Inc. (the “Company”) hereby amends and restates the
Company’s Executive Severance Pay Plan (the “Plan”), originally adopted on
July 2, 2013, for the benefit of the Participating Employees as defined herein.

The Plan is designed to serve as a vehicle for the Company to provide severance
pay and certain benefits to a select group of employees designated by the
Administrator who (i) are terminated from employment without Good Cause,
(ii) resign for Good Reason, (iii) are terminated from employment without Good
Cause under certain circumstances incident to a Change in Control or (iv) resign
following an Adverse Change in Control Effect. The legal rights and obligations
of any Participating Employee shall be determined solely by the provisions of
the Plan, as interpreted by the Administrator in the exercise of its sole and
absolute discretion.

The Administrator has the sole discretion to determine whether an employee shall
be a Participating Employee under the Plan. Nothing in the Plan shall be
construed to give any employee any right to continue in the employment of the
Company or an Applicable Subsidiary. The Plan is unfunded, has no trustee, and
is administered by the Administrator. The Plan is intended to be (i) an employee
welfare benefit plan within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and (ii) a “top
hat” plan within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. The Plan is further intended to qualify as a “separation pay plan” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder and shall be maintained, interpreted, and
administered accordingly.

The Plan supersedes all prior severance pay plans and practices, whether formal
or informal, written or unwritten, of the Company and its Applicable
Subsidiaries with respect to Participating Employees.

 

1.

GENERAL INFORMATION

Plan Name: Smith & Wesson Brands, Inc. Executive Severance Pay Plan

 

Plan Sponsor:    Smith & Wesson Brands, Inc.    2100 Roosevelt Avenue   
Springfield, MA 01104    (413) 781-8300

Employer Identification Number: 87-0543688

Type of Plan: Welfare Benefit – Severance Pay Top Hat Plan

Administrator: The Board of Directors of Smith & Wesson Brands, Inc. or, if the
Board of Directors determines, a committee of the Board of Directors of the
Company, in each case with respect to all or certain specified provisions of the
Plan

Agent for Service of Legal Process:     The General Counsel of the Company

Sources of Contributions: The Plan is unfunded, and all benefits are paid from
the general assets of the Company and its Applicable Subsidiaries.



--------------------------------------------------------------------------------

Type of Administration: The Plan is administered by the Administrator, with
benefits provided in accordance with the provisions of this Plan document, which
also constitutes the “Summary Plan Description.”

Plan Year: The Plan’s fiscal records are kept on a calendar year basis ending
December 31.

 

2.

DEFINITIONS

(1)    “Adverse Change in Control Effect” means, during a Potential Change in
Control Protection Period or Change in Control Protection Period, without the
Participating Employee’s written consent, (i) any material reduction in the
Participating Employee’s annual base compensation or target bonus percentage
opportunity, (ii) any material adverse change in a Participating Employee’s
positions, titles, duties, responsibilities, or reporting relationships compared
to the Participating Employee’s positions, titles, duties, responsibilities, or
reporting relationships immediately prior to a Potential Change in Control (if
such diminution occurs during the Potential Change in Control Protection Period)
or Change in Control (if such diminution occurs during the Change in Control
Protection Period) or (iii) a relocation of the Participating Employee’s
principal place of business more than 50 miles from the facility in which the
Participating Employee was last providing services.

(2)    “Affiliate” means (a) any entity that, directly or indirectly, is
controlled by, controls or is under common control with the Company and (b) any
entity in which the Company has a significant equity interest, in either case as
determined by the Administrator.

(3)    “Applicable Subsidiary” means the subsidiary of the Company that is the
employer of the Participating Employee on the effective date of the
Participating Employee’s termination or resignation.

(4)    “Change in Control” means the occurrence of any of the following events:

(i)    during any period of 24 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be deemed to be an Incumbent Director, but excluding,
for purposes of this proviso, any such individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest with respect
to election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a “person” (as used in Section 13(d)
of the Exchange Act) (a “Person”);

(ii)    the consummation of a merger or similar form of corporate transaction
involving (x) the Company or (y) any of its Subsidiaries (but in the case of
this clause (y) only if Company Voting Securities (as defined below) are issued
or issuable) or the sale or other disposition of all or substantially all the
assets of the Company to an entity that is not an Affiliate (each of the
foregoing events being hereinafter referred to as a “Reorganization”), in each
case, unless, immediately following such Reorganization, all or substantially
all the Persons who were the “beneficial owners” (as used in Rule 13d-3 under
the Exchange Act (or any successor rule thereto)) of the securities eligible to
vote for the election of the Board (“Company Voting Securities”) outstanding
immediately prior to the consummation of such Reorganization continue to
beneficially own, directly or indirectly, as a result of beneficially owning
such Company Voting Securities, more than 50% of the combined voting power of
the then outstanding voting securities of the corporation

 

2



--------------------------------------------------------------------------------

or other entity resulting from such Reorganization in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization, of the outstanding Company Voting Securities; or

(iii)     any Person or “group” (as used in Section 13(d) of the Exchange Act)
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company
Voting Securities; provided, however, that for purposes of this subparagraph
(iii), any acquisition pursuant to a Reorganization that does not constitute a
Change in Control for purposes of subparagraph (ii) above shall not be a Change
in Control.

(5)     “Change in Control Protection Period” means the period commencing on the
date a Change in Control occurs and ending on the first anniversary of such
date.

(6)    “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608, each as amended from time to time, including rules thereunder and
successor provisions and rules thereto.

(7)    “Days” means calendar days, including weekends and holidays, unless
specified as “business days.”

(8)    “Good Cause” means the Participating Employee engaging in an act or acts
involving a crime, moral turpitude, fraud, or dishonesty; the Participating
Employee willfully taking any action that may be materially injurious to the
business or reputation of the Company and its Applicable Subsidiaries; or the
Participating Employee willfully violating in a material respect the Company’s
Corporate Governance Guidelines, Code of Conduct and Ethics, or any other
applicable code of conduct, all as may be amended from time to time, including,
without limitation, provisions thereof relating to conflicts of interest or
related party transactions.

(9)    “Good Reason” means the uncured occurrence of any of the following events
without the Participating Employee’s written consent (i) the Company or
Applicable Subsidiary in any material respect reduces the Participating
Employee’s duties, authority, or base compensation or (ii) the Participating
Employee is required to relocate the Participating Employee’s principal place of
business more than 50 miles from the facility in which the Participating
Employee was last providing services.

(10)    “Participating Employee” means (i) such persons who are appointed by the
Board of Directors of the Company as Executive officers of the Company and are
not covered by a separate employment agreement, severance agreement, change in
control agreement, or similar agreement covering such executive officer’s
severance and (ii) such other persons, if any, who shall be designated by the
Administrator as Participating Employees under the Plan.

(11)    “Potential Change in Control” means (i) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control, (ii) the Company or any person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control or (iii) the Board of Directors of the Company adopts a
resolution to the effect that, for purposes of this Plan, a Potential Change in
Control has occurred.

 

3



--------------------------------------------------------------------------------

(12)    “Potential Change in Control Protection Period” means the period
beginning upon the occurrence of a Potential Change in Control and ending upon
the earliest to occur of (i) the consummation of the Change in Control or
(ii) the abandonment of the transaction or series of transactions that
constitute a Potential Change in Control (as determined by the Administrator in
its sole discretion).

(13)    “Release” means a Separation and General Release Agreement in a form
acceptable to the Company, which must in all events be executed without
modification and in its entirety, and without timely revocation, as set forth
below; provided, however, that the form of the Release applicable following a
Change in Control shall be established by the Administrator immediately prior to
the Change in Control and such form may not thereafter be modified.

 

3.

ELIGIBILITY

The Participating Employees are those persons designated by the Administrator
from time to time. The Participating Employee shall be entitled to the severance
benefits described in the Plan only if the Participating Employee (i) is
terminated from employment without Good Cause, (ii) resigns for Good Reason,
(iii) is terminated from employment without Good Cause under certain
circumstances incident to a Change in Control or (iv) resigns following an
Adverse Change in Control Effect, but only to the extent such Participating
Employee (x) resigns from all offices and positions with the Company and any
Applicable Subsidiary that the Participating Employee holds as of termination of
employment, (y) returns to the Company all property of the Company or any
Applicable Subsidiary that has come into the Participating Employee’s possession
and (z) is employed on a full time basis and not on a leave of absence on the
date of the Participating Employee’s termination or resignation unless otherwise
approved by the Company in writing or required by applicable law. In addition,
the Company’s obligations under the Plan are contingent upon the Participating
Employee executing (and not revoking during any applicable revocation period) or
violating any provision of a valid and enforceable full and unconditional
Release of any claims the Participating Employee may have against the Company or
any of its Affiliates, whether known or unknown, as of the effective date of the
Participating Employee’s termination. The Company shall present the Release to
the Participating Employee within 10 Days of the date that the Participating
Employee or the Company (or Applicable Subsidiary) receives a notice of
termination from the other party (or within 10 Days of the date the
Participating Employee is terminated by the Company or Applicable Subsidiary
without notice), and the Participating Employee shall have up to 45 Days
following the Participating Employee’s receipt of the Release to consider
whether to execute the Release. In the event the Participating Employee executes
the Release, the Participating Employee shall have an additional eight Days from
the date of its execution in which to expressly revoke execution of the Release
in writing.

Without limiting the foregoing, a Participating Employee may resign for Good
Reason or following an Adverse Change in Control Effect only if the Company or
an Applicable Subsidiary does not cure the circumstances giving rise to the Good
Reason or the Adverse Change in Control Effect within 60 Days from the date the
Participating Employee delivers a written notice describing the circumstances
giving rise to the Good Reason or the Adverse Change in Control Effect. Such
notice must be received by the Company (or Applicable Subsidiary) or its
successor within 30 Days of the date on which the Participating Employee becomes
aware of the occurrence of such condition.

In the event that the Participating Employee (i) fails to execute the Release
within the 45 Day period described above or (ii) formally revokes execution of
the Release within eight Days of execution of the Release, the Participating
Employee’s entitlement to Plan benefits shall be null and void and, to the
extent that the Participating Employee has received any payments or benefits or
the proceeds of any benefits received under the Plan (A) prior to the
Participating Employee’s failure to execute the Release within the 45 Day period
or (B) prior to revocation, the Participating Employee shall immediately
reimburse the Company for any and all such payments or benefits or the proceeds

 

4



--------------------------------------------------------------------------------

of any benefits received, including reimbursement of any gains realized on the
exercise of any stock options, and/or the proceeds of any other equity-based
awards, if any, that vested as of the effective date of the Participating
Employee’s termination pursuant to the Plan, and the Company shall immediately
cancel all unexercised stock options and other equity-based awards, if any, that
vested as of the effective date of the Participating Employee’s termination
pursuant to the Plan. In addition, the Company’s obligations and all payments
under the Plan shall cease if the Participating Employee makes any written or
oral statement or takes any action that the Participating Employee knows or
reasonably should know constitutes an untrue, disparaging, or negative comment
to a third-person concerning the Company or its Affiliates.

 

4.

RESULT OF TERMINATION WITHOUT GOOD CAUSE OR RESIGNATION FOR GOOD REASON

In the event that the Company or an Applicable Subsidiary terminates a
Participating Employee without Good Cause (other than due to death or
disability) or a Participating Employee resigns for Good Reason, the
Participating Employee shall be eligible to receive the following from the
Company or the Applicable Subsidiary:

(a)    The Participating Employee’s base salary for a period of the greater of
(i) 26 weeks or (ii) the period designated for the Participating Employee by the
Administrator, in each case following the effective date of such termination or
resignation;

(b)    At the same time as cash incentive bonuses are received by the Company’s
or the Applicable Subsidiary’s other executives, a pro rata portion of the
Participating Employee’s annual cash bonus for the fiscal year in which the
termination occurs to the extent earned under the then applicable Executive
Annual Cash Incentive Program in which the Participating Employee participates,
such amount to be calculated based on the amount that would have been paid for
such fiscal year in the absence of the termination multiplied by the fraction,
the numerator of which is the number of days in such fiscal year prior to the
effective date of the termination and the denominator of which is 360 and such
amount to be paid in accordance with the provisions of such plan; and

(c)    In the event the Participating Employee elects continuation coverage
pursuant to COBRA for the Participating Employee and his or her eligible
dependents under the group health or other welfare insurance plans maintained by
the Company, the Company shall reimburse the Participating Employee for the cost
of such coverage during the period in clause (a) above as and when premiums are
due.

The amounts the Participating Employee is eligible to receive under (a) above
shall be received in accordance with the Company’s or the Applicable
Subsidiary’s regular payroll schedule commencing on the first such payment date
coincident with or following the Participating Employee’s “separation from
service” from the Company within the meaning of Section 409A of the Code, and
shall be treated as a series of separate payments under Treasury Regulation
Section 1.409A-2(b)(2)(iii). The amounts the Participating Employee is eligible
to receive under (b) above, if any, shall be paid no later than March 15 of the
calendar year following the year to which the bonus applies and would otherwise
be earned.

 

5



--------------------------------------------------------------------------------

5.

RESULT OF A TERMINATION WITHOUT GOOD CAUSE DURING POTENTIAL CHANGE IN CONTROL
PROTECTION PERIOD OR CHANGE IN CONTROL PROTECTION PERIOD OR RESIGNATION UPON
ADVERSE CHANGE IN CONTROL EFFECT

In the event that (i) during a Potential Change in Control Protection Period or
Change in Control Protection Period, the Company or an Applicable Subsidiary
terminates a Participating Employee without Good Cause (other than due to death
or disability) or (ii) a Participating Employee resigns following an Adverse
Change in Control Effect, the Participating Employee shall be eligible to
receive the following from the Company or the Applicable Subsidiary:

(a)    The Participating Employee’s base salary for a period of the greater of
(i) 52 weeks or (ii) the period designated for the Participating Employee by the
Administrator, in each case following the effective date of such termination or
resignation;

(b)    A lump sum equal to the average of the Participating Employee’s cash
bonus paid for each of the two fiscal years immediately preceding the
Participating Employee’s termination or resignation;

(c)     All unvested equity-based compensation held by the Participating
Employee at the time of termination or resignation that was granted to the
Participating Employee after the effective date of this Plan in his or her
capacity as an employee of the Company or an Applicable Subsidiary shall vest as
of the effective date of the termination or resignation; provided, however, that
this paragraph (c) shall not apply to any equity-based compensation award, the
terms of which state that it is not subject to acceleration under this Plan; and

(d)    In the event the Participating Employee elects continuation coverage
pursuant to COBRA for the Participating Employee and his or her eligible
dependents under the group health or other welfare insurance plans maintained by
the Company, the Company shall reimburse the Participating Employee for the cost
of such coverage during the period in clause (a) above as and when premiums are
due.

The amounts the Participating Employee is eligible to receive under (a) above
shall be received by the Participating Employee in accordance with the Company’s
or the Applicable Subsidiary’s regular payroll schedule commencing on the first
such payment date coincident with or following the Participating Employee’s
“separation from service” from the Company within the meaning of Section 409A of
the Code and shall be treated as a series of separate payments under Treasury
Regulations Section 1.409A-2(b)(2)(iii). The amount the Participating Employee
is eligible to receive under (b) above, if any, shall be paid promptly, but no
more than 30 Days, following the Participating Employee’s termination or
resignation.

 

6.

COMPLIANCE WITH AGREEMENTS

All benefits under the Plan are contingent on the Participating Employee’s full
compliance with any and all non-competition, non-solicitation, and similar
agreements by which Participating Employee was bound on the effective date of
the Participating Employee’s termination or resignation.

 

6



--------------------------------------------------------------------------------

7.

NON-COMPETITION

During the term of Participating Employee’s employment with Employer and for the
period equal to the longer of six months after the termination of Employer’s
employment with Employer regardless of the reason therefore, or the period
during which Participating Employee receives cash severance pursuant to this
Agreement, Participating Employee shall not (whether directly or indirectly, as
owner, principal, agent, stockholder, director, officer, manager, employee,
partner, participant, or in any other capacity) engage or become financially
interested in any competitive business conducted within the Restricted Territory
(as defined below). As used herein, the term “competitive business” shall mean
any business that sells or provides or attempts to sell or provide products or
services the same as or substantially similar to the products or services sold
or provided by Employer during Participating Employee’s employment, and the term
“Restricted Territory” shall mean any state or other geographical area in which
Employer sells produces or provides services during Participating Employee’s
employment.

 

8.

NON-SOLICITATION OF PARTICIPATING EMPLOYEE

For a period of 12 months after the termination of Participating Employee’s
employment with Employer, regardless of the reason therefor, Participating
Employee shall not directly or indirectly, for Participating Employee, or on
behalf of, or in conjunction with, any other person, company, partnership,
corporation, or governmental entity, solicit for employment, seek to hire, or
hire any person or persons who is employed by or was employed by Employer within
12 months of the termination of Participating Employee’s employment for the
purpose of having any such employee engage in services that are the same as or
similar or related to the services that such employee provided for Employer.

 

9.

CONFIDENTIAL INFORMATION

Participating Employee shall maintain in strict secrecy all confidential or
trade secret information relating to the business of Employer (the “Confidential
Information”) obtained by Participating Employee in the course of Participating
Employee’s employment, and Participating Employee shall not, unless first
authorized in writing by Employer, disclose to, or use for Participating
Employee’s benefit or for the benefit of, any person, firm, or entity at any
time either during or subsequent to the term of Participating Employee’s
employment, any Confidential Information, except as required in the performance
of Participating Employee’s duties on behalf of Employer. For purposes hereof,
Confidential Information shall include without limitation any materials, trade
secrets, knowledge, or information with respect to management, operational, or
investment policies and practices of Employer; any business methods or forms;
any names or addresses of customers or data on customers or supplies; and any
business policies or other information relating to or dealing with the
management, operational, or investment policies or practices of Employer.

 

10.

RETURN OF BOOKS, RECORDS, PAPERS, AND EQUIPMENT

Upon the termination of Participating Employee’s employment with Employer for
any reason, Participating Employee shall deliver promptly to Employer all files,
lists, books, records, manuals, memoranda, drawings, and specifications; all
cost, pricing, and other financial data; all other written or printed materials
and computers, cell phones, PDAs, and other equipment that are the property of
Employer (and any copies of them); and all other materials that may contain
Confidential Information relating to the business of Employer, which
Participating Employee may then have in Participating Employee’s possession or
control whether prepared by Participating Employee or not.

 

7



--------------------------------------------------------------------------------

11.

DISCLOSURE OF INFORMATION

Participating Employee shall disclose promptly to Employer, or its nominee, any
and all ideas, designs, processes, and improvements of any kind relating to the
business of Employer, whether patentable or not, conceived or made by
Participating Employee, either alone or jointly with others, during working
hours or otherwise, during the entire period of Participating Employee’s
employment with Employer or within six months thereafter.

 

12.

REMEDIES

In addition to any other relief to which the Company or any of its Affiliates
may be entitled, including claims for damages, the Company or any of Affiliates
will be entitled to seek and obtain injunctive relief (without the requirement
of any bond) from a court of competent jurisdiction for the purpose of
restraining the Participating Employee from an actual or threatened breach of
the covenants described in the immediately preceding section of the Plan (under
the heading “Non-Competition and Non-Solicitation”). Notwithstanding anything
else to the contrary herein, in the event of any material violation by the
Participating Employee of such covenants or the Release as determined by a court
of competent jurisdiction, the Company and Affiliates will immediately have no
obligation thereafter to make any payments or provide any benefits otherwise to
be received under the Plan to the Participating Employee and the Company and its
Affiliates, in its or their discretion, may require the Participating Employee
to promptly reimburse the Company for any and all payments or benefits received
by the Participating Employee pursuant to the Plan, including reimbursement of
any gains realized on the exercise of any stock options, and/or the proceeds of
any other equity-based awards, if any, that vested as of the effective date of
the Participating Employee’s termination pursuant to the Plan, and the Company
shall immediately cancel all unexercised stock options and other equity-based
awards, if any, that vested as of the effective date of the Participating
Employee’s termination pursuant to the Plan.

 

13.

WITHHOLDING

The Company or an Applicable Subsidiary shall have the authority to withhold or
to cause to have withheld applicable taxes from any payments made under or in
accordance with the Plan to the extent required by law.

 

14.

EFFECT OF INVALIDITY OF ANY PROVISION

If any provision of the Plan is held invalid or unenforceable, such invalidity
or unenforceability will not affect any other provision hereof, and such
provision will, to the extent possible, be modified in such manner as to be
valid and enforceable but so as to most nearly retain the intent of the Company.
If such modification is not possible, the Plan will be construed and enforced as
if such provision had not been included in the Plan.

 

15.

RECORDS

The records of the Company with respect to employment history, base salary,
absences, and all other relevant matters will be conclusive for all purposes of
the Plan.

 

8



--------------------------------------------------------------------------------

16.

NONTRANSFERABILITY

In no event will the Company make any payment under the Plan to any assignee or
creditor of the Participating Employee, except as otherwise required by law.
Prior to the time of a payment hereunder, the Participating Employee will have
no rights by way of anticipation or otherwise to assign or otherwise dispose of
any right or interest under the Plan, nor will rights be assigned or transferred
by operation of law.

 

17.

RECOUPMENT POLICY

Any payments or benefits that the Participating Employee receives pursuant to
the Plan are and will be subject to any compensation claw-back or recoupment
policies of the Company, whether now or in the future existing, that are
intended or designed to comply with applicable law or governmental regulations
that may be applicable to the Participating Employee, as in effect from time to
time and as approved by the Board of Directors of the Company or a duly
authorized committee thereof (whether or not approved before or after the
establishment of the Plan), or as may be required by law.

 

18.

PLAN ADMINISTRATION

The Administrator will be the sole judge of the application and interpretation
of the Plan and will have the discretionary authority to construe the provisions
of the Plan, resolve disputed issues of fact, and make determinations regarding
eligibility for benefits (other than determinations under the “Eligibility”
section above to the extent they are reserved to the Company). Such
determinations with respect to a Participating Employee’s rights or benefits
shall be entitled to the maximum deference permitted by law. The Administrator
may correct any defect, reconcile any inconsistency, or supply any omission with
respect to the Plan. The decisions of the Administrator in all matters relating
to the Plan that are within the scope of the Administrator’s authority
(including, but not limited to, eligibility for benefits, Plan interpretations,
and disputed issues of fact) will be final and binding on all parties.
Notwithstanding the foregoing, from and after a Change in Control, the Plan
Administrator shall be deemed to be one or more members of the Board of
Directors of the Company as of immediately prior to such Change in Control or
their designees (which may not include any counterparty to such Change in
Control, its directors, officers, employees or designees).

The Administrator may delegate to any person or persons, severally or jointly,
the responsibility for the preparation and filing of all disclosure material and
reports that the Administrator is required to file by law, and the
responsibility for the day-to-day operation of the Plan. The Administrator,
subject to the provisions of the Plan, may adopt such rules and regulations as
it deems necessary to carry out the provisions of the Plan.

The Plan shall be construed as administered and enforced in accordance with
ERISA and the laws of the Commonwealth of Massachusetts, as applicable.

 

19.

AMENDMENT AND TERMINATION OF THE PLAN

The Company, the Administrator, or its or their designees shall have the right,
power, and authority to amend the Plan, in whole or in part, or discontinue or
terminate the Plan at any time; provided, however, that without a Participating
Employee’s written approval any such amendment, discontinuance, or termination
shall not (i) remove a Participating Employee from the Plan, (ii) negatively
modify the eligibility or benefit provisions of the Plan or (iii) negatively
affect the rights of any individual who, prior to the date of such amendment,
discontinuance, or termination, has been designated as a Participating Employee
hereunder.

 

9



--------------------------------------------------------------------------------

20.

MISCELLANEOUS

The provisions of Appendix A, B, and C are incorporated into the Plan and shall
be deemed a part hereof.

The Company hereby agrees that the Plan shall be binding upon it and its
successors and assigns.

 

Date:                                              SMITH & WESSON BRANDS, INC.  
  By:                                         
                                     The undersigned Participating Employee
agrees that the Plan shall be binding upon the undersigned once the undersigned
personal authorizes. Date:                                             
                                                                              
            Printed Name                                        
                                                               
                                                      Signature

 

10



--------------------------------------------------------------------------------

APPENDIX A

SECTION 409A OF THE CODE

Specified Employee. Notwithstanding any provision of this Plan to the contrary,
if the Participating Employee is a “specified employee” as defined in
Section 409A of the Code, the Participating Employee shall not be entitled to
any payments or benefits the right to which provides for a “deferral of
compensation” within the meaning of Section 409A, and whose payment or provision
is triggered by the Participating Employee’s termination of employment (whether
such payments or benefits are provided to the Participating Employee under this
Plan or under any other plan, program or arrangement of the Company), until (and
any payments or benefits suspended hereby shall be paid in a lump sum on) the
earlier of (i) the date which is the first business day following the six-month
anniversary of the Participating Employee’s “separation from service” (within
the meaning of Section 409A of the Code) for any reason other than death or
(ii) the Participating Employee’s date of death, and such payments or benefits
that, if not for the six-month delay described herein, would be due and payable
prior to such date shall be made or provided to the Participating Employee on
such date. The Company shall make the determination as to whether the
Participating Employee is a “specified employee” in good faith in accordance
with its general procedures adopted in accordance with Section 409A of the Code
and, at the time of the Participating Employee’s “separation of service” will
notify the Participating Employee whether or not the Participating Employee is a
“specified employee.” All payments under the Plan shall be treated as a series
of separate payments under Treasury Regulations Section 1.409A-2(b)(2)(iii).

General. This Plan is intended to qualify for an exemption to the requirements
of Section 409A of the Code, specifically the separation pay plan exemption
and/or short-term deferral exemption (the “409A Exemptions”) with respect to any
amounts payable hereunder, and shall be interpreted and construed consistent
with such intent to the maximum permissible. To the extent that any portion of
the Plan and/or any amounts payable hereunder do not qualify under the 409A
Exemptions, then such portion of the Plan is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be interpreted and construed consistent with such intent; provided,
however, that, notwithstanding the other provisions of this subsection and the
paragraph above entitled, “Specified Employee”, with respect to any right to a
payment or benefit hereunder (or portion thereof) that does not otherwise
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code, it is the intent of the Company that such payment or benefit will not
so provide.    For purposes of applying the exemptions and/or provisions of
Section 409A to this Plan, as well as determining which amounts payable
hereunder qualify for the 409A Exemptions (i) each separately identified amount
to which a Participating Employee is entitled under this Plan shall be treated
as a separate payment under Treasury Regulations Section 1.409A-2(b)(2)(iii),
and (ii) to the extent permissible under Section 409A, any series of installment
payments under this Plan shall be treated as a right to a series of separate
payments. Furthermore, if the Company or any interested party notifies the other
in writing that, based on the advice of legal counsel, one or more of the
provisions of this Plan contravenes any regulations or Treasury guidance
promulgated under Section 409A of the Code or causes any amounts to be subject
to interest or penalties under Section 409A of the Code, the parties shall
promptly and reasonably consult with each other (and with their legal counsel),
and shall use their reasonable best efforts, to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A of the
Code or increasing the costs to the Company of providing the applicable benefit
or payment, and (b) to the extent practicable, to avoid the imposition of any
tax, interest or other penalties under Section 409A of the Code upon the
Participating Employee or the Company.



--------------------------------------------------------------------------------

APPENDIX B

CLAIMS PROCEDURE

Each Participating Employee who has been determined to be eligible to receive
benefits under the Plan may contest the administration of the benefits (but not
the level of benefits) by completing and filing a written claim for
reconsideration with the Administrator. If the Administrator denies a claim in
whole or in part, it will provide notice to the Participating Employee, in
writing, within 90 Days after the claim is filed, unless the Administrator
determines that an extension of time for processing is required. In the event
that the Administrator determines that such an extension is required, written
notice of the extension shall be furnished to the Participating Employee prior
to the termination of the initial 90 Day period. The extension shall not exceed
a period of 90 Days from the end of the initial period of time, and the
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Administrator expects to render the benefit
decision.

The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by the Participating Employee, including the
following:

 

  1.

the specific reason or reasons for the denial;

 

  2.

reference to the specific Plan provisions on which the denial is based;

 

  3.

a description of any additional material or information necessary for the
Participating Employee to perfect the claim and an explanation as to why such
information is necessary; and

 

  4.

an explanation of this Claims Procedure and the time limits applicable under it,
including a statement of the Participating Employee’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on appeal.

The Participating Employee or the Participating Employee’s duly authorized
representative shall have an opportunity to appeal a claim denial to the
Administrator for a full and fair review. The Participating Employee or the
Participating Employee’s duly authorized representative may do the following:

 

  1.

request a review upon written notice to the Administrator within 60 Days after
receipt of a notice of the denial of a claim for benefits;

 

  2.

submit written comments, documents, records, and other information relating to
the claim for benefits; and

 

  3.

examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to the Participating
Employee’s claim for benefits.

The Administrator’s review shall take into account all comments, documents,
records, and other information submitted by the Participating Employee relating
to the claim, without regard to whether such information was submitted or
considered by the Administrator in the initial benefit determination. A
determination on review by the Administrator will be made not later than 60 Days
after receipt of a request for review, unless the Administrator determines that
an extension of time for processing is required. In the event that the
Administrator determines that such an extension is required, written notice of
the extension shall be furnished to the Participating Employee prior to the
termination of the initial 60-Day period. The



--------------------------------------------------------------------------------

extension shall not exceed a period of 60 Days from the end of the initial
period and the extension notice shall indicate the special circumstances
requiring an extension of time and the date on which the Administrator expects
to render the determination on review.

The written determination of the Administrator shall set forth, in a manner
calculated to be understood by the terminated Participating Employee, the
following:

 

  1.

the specific reason or reasons for the decision;

 

  2.

reference to the specific Plan provisions on which the decision is based;

 

  3.

the Participating Employee’s right to receive, upon request and without charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and

 

  4.

a statement of the Participating Employee’s right to bring a civil action under
section 502(a) of ERISA.

A Participating Employee may not bring an action for any alleged wrongful denial
of benefits under the Plan in a court of law unless the Claims Procedure set
forth above is exhausted and a final determination is made by the Administrator.
A Participating Employee wishing to seek judicial review of an adverse benefit
determination under the Plan, whether in whole or in part, must file any suit or
legal action, including, without limitation, a civil action under Section 502(a)
of ERISA, no later than the earlier of (i) one year after the date the final
decision on the adverse benefit determination on review is issued or should have
been issued under this Claims Procedure, and (ii) the last Day on which such
legal action could be commenced under the applicable statute of limitations
under ERISA (including, for this purpose, any applicable state statute of
limitations that applies under ERISA to such legal action). Failure to file a
suit or legal action by the applicable deadline set forth in the prior sentence
shall cause the Participating Employee to lose any rights to bring such action.

If the Participating Employee or other interested person challenges a decision
of the Administrator, a review by the court of law will be limited to the facts,
evidence, and issues presented to the Administrator during the Claims Procedure
set forth above. Facts and evidence that become known to the Participating
Employee or other interested person after having exhausted the Claims Procedure
must be brought to the attention of the Administrator for reconsideration of the
claims determination. Issues not raised with the Administrator will be deemed
waived.



--------------------------------------------------------------------------------

APPENDIX C

The following sets forth certain provisions applicable to the undersigned
Participating Employee when alternatives could apply:

 

Section 4(a)    Salary continuation period:    26 weeks Section 5(a)    Salary
continuation period in event of change in control    52 weeks Section 7   
Non-Competition period    six months Section 8    Non-Solicitation period    12
months